DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
This application is a 371 of PCT/CN2020085871 filed 04/21/2020 which claims foreign priority benefits from CN202010284825.3 Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/18/2021 and 03/02/2022 are considered and attached. 
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (US-20130335342-A1, hereinafter as, Kim) in view of Hwang et al., (US-20200026383-A1, hereinafter as, Hwang). 

In regards 1, 11,  Kim discloses an anti-interference method (limitation in the preamble not called back in the claim) of a touch display and a touch display (fig. 1, para 0026, display device with an integrated touch screen), comprising: a display panel (display panel 100, fig. 1, para 0027); a touch panel disposed on the display panel (touch screen 110 disposed on the display panel 100, fig.1); a touch chip (fig. 1, touch IC 300, para 0027); and a compensation circuit (fig. 2, compensation circuit 310), wherein: the display panel comprises a common electrode layer (para 0029, in an embodiment, when the display device with the integrated touch screen is driven in a display mode, the driving electrodes 112 and the sensing electrodes 114 may perform the function of a common electrode. Also, para 0041),  and the common electrode layer leads to at least one compensation signal line (common electrode line, thus formed from TX/RX would be the at least one compensation signal line, fig.2 ); and the touch layer leads to at least one sensing signal line (RX as the at least one sensing signal line, figs. 1-2); the touch chip is electrically connected to the touch layer (touch IC 300 connected to RX/TX layer, fig. 1); 
the compensation circuit (fig.2, compensation circuit 310) comprises an input terminal and an output terminal (at least one input and at least one output terminals as shown figs.2-4), wherein the input terminal is connected to the compensation signal line (figs. 2-4, reference common voltage, Vrcom) and the sensing signal line (RX line, figs.2-4), and the output terminal is connected to the touch chip (output terminal Vccom is connected to touch circuit IC 300, figs.2-4) (figs. 2-4, the input and output terminals are connected (indirect electrical connection thereof) as compensation circuit 310 is a component circuit inside touch IC 300); and the compensation signal line provides a compensation signal to the compensation circuit (reference common voltage Vrcom as compensation signal, figs. 2-4), and the compensation circuit is used to output a compensated sensing signal to the touch chip (para 0055, the compensation circuit 310 may generate the compensation common voltage Vccom using this reference common voltage Vrcom and the feedback common voltage Vfcom).  
 
Kim does not disclose the touch panel comprises a touch layer disposed above the common electrode layer, the sensing signal line provides a sensing signal to the compensation circuit. 
(Kim discloses RX/TX, fig. 1, as common electrode during display driving period. RX/TX is a touch layer and perform the function of touch driving and sensing during touch driving period). 
In the same field of endeavor, Hwang discloses the touch panel comprises a touch layer disposed above the common electrode layer (common electrode VSS/E2 which is disposed below TX/RX layer, fig. 10, fig. 17, para 0317 and fig. 3), the sensing signal line provides a sensing signal to the compensation circuit (fig. 15, RX-TE as an input sensing signal provided to the compensation circuit SDU_S).  

It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use Hwang’s teachings in order to construct a separate common electrode layer than RX/TX layer as an alternative design choice for constructing a touch display array wherein a sensing RX signal is input into the compensation circuit. 

Allowable Subject Matter

7.	Claims 2-10, 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

In regards to claims 2, 12, Kim as modified by Hwang discloses the touch display according to claim 1 and the anti-interference method of the touch display according to claim 11, wherein the compensation circuit comprises: a capacitor (Hwang, fig. 15, feedback capacitor Cfb), wherein a first electrode plate of the capacitor is connected to the compensation signal line (fig. 15, Hwang); 
Kim discloses first and second resistor R1 and R2, however, Kim fails to disclose “a first resistor, wherein one end of the first resistor is connected to a second electrode plate of the capacitor; an operational amplifier, wherein an inverting input terminal of the operational amplifier is connected to another end of the first resistor, and an output terminal of the operational amplifier is connected to the touch chip; a second resistor, wherein one end of the second resistor is connected to the sensing signal line, and another end of the second resistor is 14connected to a non-inverting input terminal of the operational amplifier; and a third resistor, wherein one end of the third resistor is connected to the inverting input terminal of the operational amplifier and another end of the first resistor, and another end of the third resistor is connected to the output terminal of the operational amplifier, wherein the first resistor and the second resistor are fixed value resistors, and the third resistor is an adjustable resistor” as a whole. 

Claims 3-10 depend from claim 2. Claims 13-20 depend from claim 12. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/            Primary Examiner, Art Unit 2627